Exhibit 10.2

AMENDMENT TO

AMENDED EMPLOYMENT AGREEMENT

This AMENDMENT TO AMENDED EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of May 7, 2008, between Asbury Automotive Group, Inc., a
Delaware corporation (the “Company”), and Charles Oglesby, an individual
resident of the State of Georgia (“Executive”).

WHEREAS the Company and Executive entered in that certain Amended Employment
Agreement (the “Agreement”) effective as of May 4, 2007 (the “Effective Date”);

WHEREAS, the Company and Executive now wish to amend the Agreement, effective as
of the Effective Date.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
intending to be legally bound hereby, the parties hereby agree as follows:

1. Section 10 of the Agreement is hereby amended by the addition of the
following new subsection (e):

“(e) In the event of Executive’s Termination, all stock options granted to
Executive under the 2002 Equity Plan on or before the Effective Date that are
outstanding on the date of Termination shall automatically become vested and
exercisable and shall remain exercisable for two years following the date of
Termination or until their expiration pursuant to the terms of the applicable
stock option award agreement, whichever is earlier. Upon Executive’s
Termination, all Performance Unit awards granted to Executive under the 2002
Equity Plan on or before the Effective Date shall be treated as provided in the
Performance Share Unit Award Agreement as if Executive’s employment is
Terminated by the Company involuntarily (other than for cause) immediately
following a Change in Control, except that if Executive’s Termination occurs
after the Committee determines that the Performance Goals (as such term is
defined in the Performance Share Unit Award Agreement) have been attained but
before the Payment Date (as such term is defined in the Performance Share Unit
Award Agreement) (determined as though there is no Change in Control), the
Performance Unit awards shall be treated and paid as if Executive continued to
be employed by the Company through the Payment Date (determined as though there
is no Change in Control). All shares of Restricted Stock granted to Executive on
or before the Effective Date and any deferred compensation granted to Executive
shall automatically be vested. The provisions of this paragraph shall be deemed
incorporated by reference into Executive’s stock option award, Performance Unit
award, Restricted Stock award and deferred compensation agreements accordingly.”



--------------------------------------------------------------------------------

2. All references to the 2002 Equity Plan in the Agreement shall mean the
Company’s 2002 Equity Incentive Plan, as such plan may be amended from time to
time.

3. Except as expressly provided herein to the contrary, the Agreement shall
remain unaffected and shall continue in full force and effect after the date
hereof.

[Remainder of the Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

ASBURY AUTOMOTIVE GROUP, INC., By  

/s/ Philip R. Johnson

Name:   Philip R. Johnson Title:   Vice President, Human Resources

/s/ Charles R. Oglesby

Charles R. Oglesby

 

3